--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.2


Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was Filed Separately With The Securities And Exchange Commission.


EXCLUSIVE LICENSE AGREEMENT
 
THIS AGREEMENT is made and entered into on June 28, 2014 (hereinafter “EFFECTIVE
DATE”) by and between H. Lee Moffitt Cancer Center and Research Institute, Inc.
a non-profit Florida corporation organized pursuant to Section 1004.43, Florida
Statutes, whose address is 12902 Magnolia Drive Tampa, Florida 33612
(hereinafter "MOFFITT") and Lion Biotechnologies, Inc., whose address is 21900
Burbank Blvd, Third Floor, Woodland Hills, California 91367 (hereinafter
"LICENSEE").
 
WHEREAS, The Internal Revenue Service has determined that MOFFITT is exempt from
Federal income tax under Internal Revenue Code Section 501(a) as an organization
described in Code Section 501(c)(3) and classified it as a public charity under
Code Section 509(a)(1) as a publicly supported organization described in Code
Section 170(b)(1)(A)(vi);


WHEREAS, in the course of research conducted at MOFFITT and the University of
South Florida (“USF”), Dr. Amod Sarnaik, Dr. Shari Pilon-Thomas, Dr. Hao Liu,
(MOFFITT) and Dr. Mark McLaughlin (USF), have produced an invention entitled
“Compositions and Methods for Improving Tumor-Infiltrating Lymphocytes for
Adoptive Cell Therapy” (MOFFITT OTMC docket number: 14MA011PR and 14MA011PR2);
 
WHEREAS, MOFFITT wishes to have the invention claimed in the LICENSED PATENT
RIGHTS and any resulting patents commercialized to benefit the public good;
 
WHEREAS, LICENSEE is experienced in developing and commercializing products
similar to the LICENSED TECHNOLOGY and shall act diligently to develop and
commercialize the LICENSED TECHNOLOGY for public use throughout the LICENSED
TERRITORY (as defined below); and
 
WHEREAS, MOFFITT is willing to grant a license to the LICENSED PATENT RIGHTS to
LICENSEE and LICENSEE desires to receive a license to the LICENSED PATENT
RIGHTS, subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises herein made and exchanged, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
MOFFITT and LICENSEE agree as follows:





 
 

--------------------------------------------------------------------------------

 



ARTICLE 1                      INCORPORATION OF RECITALS AND DEFINITIONS
 
1.1.           The foregoing recitals are hereby incorporated herein by
reference and acknowledged as true and correct.  Unless specifically set forth
to the contrary in this Agreement, the following terms, whether used in the
singular or plural, shall have the respective meanings set forth below.
 
1.2.            “AFFILIATE” shall mean any entity or person that directly or
indirectly controls, is controlled by or is under common control with
LICENSEE.  For purposes of this definition, “control” means possession of the
power to direct the management of such entity or person, whether through
ownership of more than fifty percent (50%) of voting securities, by contract or
otherwise.
 


1.3.           “CONFIDENTIAL INFORMATION” shall mean all information disclosed
by one party to the other during the negotiation of or under this Agreement in
any manner, whether orally, visually or in tangible form, that relates to
LICENSED PATENT RIGHTS, LICENSED TECHNOLOGIES or the Agreement itself, unless
such information is subject to an exception described in Article
7.2.  CONFIDENTIAL INFORMATION shall include, without limitation, the following,
whether or not patentable:  materials, know-how and data (whether technical or
non-technical), trade secrets, inventions, methods and
processes.  Notwithstanding any other provisions of this Article 1.4,
CONFIDENTIAL INFORMATION of LICENSEE that is subject to Article 7 of this
Agreement is limited to information that LICENSEE supplies pursuant to
LICENSEE’s obligations under this Agreement, unless otherwise mutually agreed to
in writing by the parties.  MOFFITT Confidential Information may include certain
Confidential Information of the University of South Florida (“USF”) or other
third-parties that is obtained by Moffitt in accordance with one or more
agreements between MOFFITT and USF or the applicable third party.
 
1.4.           “EARNED ROYALTY” is defined in Article 5.1.
 
1.5.           “EFFECTIVE DATE” is defined in the introductory paragraph of this
Agreement.
 
1.6.           “FIELD” shall mean treatment of cancer.
 
1.7.           “FIRST SALE” shall mean the first sale, lease, transfer,
practice, or disposition by or on behalf of the LICENSEE or its sublicensees
(through multiple tiers) to a third party in a country after obtaining approval
(including pricing and reimbursement approvals), product and establishment
licenses, registrations or authorizations of any kind of the U.S. Food and Drug
Administration or any foreign equivalent necessary for the marketing and sale of
LICENSED TECHNOLOGIES that results in NET SALES  .
 
1.8.           “IND” shall mean an investigational new drug application filed
with the United States Food and Drug Administration prior to beginning clinical
trials in humans in the United States or any comparable application filed with
regulatory authorities in or for a country or group of countries other than the
United States.
 

 
Page 2 of 28

--------------------------------------------------------------------------------

 



1.9.            “INSOLVENT” shall mean that LICENSEE (i) has ceased to pay its
debts in the ordinary course of business, (ii) has current assets that are
insufficient to pay its current obligations, (iii) is insolvent as defined by
the United States Federal Bankruptcy Law, as amended from time to time, or (iv)
has commenced bankruptcy, reorganization, receivership or insolvency
proceedings, or any other proceeding under any Federal, state or other law for
the relief of debtors.
 
1.10.           “LICENSE” refers to the license granted under Article 2.1.
 
1.11.            “LICENSED PATENT RIGHTS” shall mean:
 
(a)           Patent applications (including provisional patent applications and
PCT patent applications) or patents listed in Appendix A, all divisions and
continuations of these applications, all patents issuing from these
applications, divisions, and continuations, and any reissues, reexaminations,
and extensions of these patents;
 
(b)           to the extent that the following contain one or more claims
directed to the invention or inventions disclosed in 1.11(a): all counterpart
foreign and U.S. patent applications and patents to 1.11(a) and 1.11(b),
including those listed in Appendix A.
 
1.12.           “LICENSED TECHNOLOGY” or “LICENSED TECHNOLOGIES” shall mean
process, product, machine, manufacture, composition of matter, apparatus, kit,
or any part thereof, which, in the course of manufacture, use, sale, or
importation, would, absent this Agreement, infringe one or more claims of the
LICENSED PATENT RIGHTS that have not been held unpatentable, invalid or
unenforceable by an unappealed or unappealable judgment of a court of competent
jurisdiction, on a LICENSED TECHNOLOGY-by-LICENED TECHNOLOGY basis and on a
country-by-country basis.
 


1.13.           “LICENSED TERRITORY” shall mean the entire world.
 
1.14.           “NDA” shall mean a new drug application filed with the United
States Food and Drug Administration to obtain marketing approval for a LICENSED
TECHNOLOGY in the United States or any comparable application filed with a
regulatory authority in or for a country or group of countries other than the
United States.
 
1.15.           “NET SALES” shall mean:
 
(a)           the total gross amounts received from the sale, lease, rental,
practice or other disposition of LICENSED TECHNOLOGIES by LICENSEE, SUBLICENSEES
or AFFILIATES from third party end users less the following deductions, provided
they actually pertain to the disposition of LICENSED TECHNOLOGIES and are
separately invoiced or collected:
 

 
Page 3 of 28

--------------------------------------------------------------------------------

 



(i)           all reasonable and customary discounts, returns, credits and
allowances on account of returns, bad debt deductions actually written off
during the calendar quarter in which sales occurred, provided, however, that
deductions taken for bad debt shall not exceed in aggregate ten percent (10.0%)
of gross sales of LICENSED TECHNOLOGIES during the calendar quarter;
 
(ii)           reasonable and customary outbound transportation and freight
charges; and
 
(iii)           reasonable and customary duties, taxes (but not income taxes)
and other governmental charges levied on the sale, transportation or delivery of
LICENSED TECHNOLOGIES, but not including income taxes of the LICENSEE.
 
(b)           No deductions shall be made for any other costs or expenses,
including but not limited to commissions to any person or entity on LICENSEE’s,
SUBLICENSEE's or an AFFILIATE’s payroll or for the cost of collection.
 
(c)           Notwithstanding any provision in this Agreement to the contrary,
NET SALES shall not include the gross amounts received for LICENSED TECHNOLOGIES
used by, sold to, or leased to, by any AFFILIATE or SUBLICENSEE unless such
AFFILIATE or SUBLICENSEE is an end-user of any LICENSED TECHNOLOGIES, in which
case such NET SALES shall be calculated using the average gross invoice price
charged to third parties who are not AFFILIATES or SUBLICENSEES during the same
quarter.  In the event that LICENSED TECHNOLOGIES are leased or exchanged for
consideration other than money, the gross invoice price shall be the average
gross invoice price charged to third parties during the same quarter.
 
(d)           Notwithstanding any provision in this Agreement to the contrary,
NET SALES shall not include the supply of LICENSED TECHNOLOGIES as commercial
samples, for use in pre-clinical or clinical studies, or for process
development, quality control or assurance, storage as safety stock, transfer as
a charitable donation or any other transaction for which no gross revenue is
received.
 
(e)           In the event that LICENSED TECHNOLOGIES are combined with and
sold, rented, leased or otherwise made available to others for a single price
with another active ingredient or component having independent therapeutic
effect or utility which ingredient or component is not itself LICENSED
TECHNOLOGIES, then “NET SALES,” for purposes of determining royalty payments on
the combination, shall be calculated using one of the methods set forth in (i)
and (ii) below.  For purposes of clarity and avoidance of disputes, a product
for which an effective dose consists of the administration of LICENSED
TECHNOLOGIES and the separate administration of another product, shall be deemed
to be a combination for the purposes of the calculation of NET SALES. NET SALES
of a combination including as a component LICENSED TECHNOLOGIES shall be
determined as follows:
 

 
Page 4 of 28

--------------------------------------------------------------------------------

 



(i)           By multiplying the NET SALES of the combination by the fraction
A/A+B, where A is the gross selling price (or lease, rent or other payment),
during the royalty paying period in question, of the LICENSED TECHNOLOGIES sold,
leased, rented or otherwise disposed of for consideration separately, and B is
the gross selling price (or lease, rent, or other payment), during the royalty
period in question, of the other active ingredients or components sold, leased,
rented or otherwise disposed of for consideration separately; or
 
(ii)           In the event that one or more of the LICENSED TECHNOLOGIES or any
of the active ingredients or components of such combination package are
not  separately sold, leased, rented or otherwise made available to others for
consideration during the royalty paying period in question, NET SALES, for the
purposes of determining royalty payments shall be calculated using the above
formula where A is the reasonably estimated commercial value of the LICENSED
TECHNOLOGIES sold separately and B is the reasonably estimated commercial value
of the other active ingredients or components sold separately.  Any such
estimates shall be determined according to generally acceptable accounting
practices.
 
1.16.           “PATENT ISSUANCE” shall mean the first of the LICENSED PATENT
RIGHTS which have been allowed and issued by The United States Patent and
Trademark Office.
 
1.17.           “PHASE I CLINICAL TRIAL” shall mean a human clinical trial, the
principal purpose of which is to determine toxicity, absorption, metabolism
and/or safe dosage range in patients with the disease target being studied as
required in 21 C.F.R. §312.21(a) or its foreign equivalent. For avoidance of
doubt, a phase I/II clinical trial shall be considered a PHASE I CLINICAL TRIAL
unless otherwise agreed between the parties.
 
1.18.           “PHASE II CLINICAL TRIAL” shall mean a human clinical trial, the
principal purpose of which is to evaluate the effectiveness of a drug for a
particular indication in patients with the disease and to determine the common
short-term side effects and risks associated with the drug as required in 21
C.F.R. §312.21(b) or its foreign equivalent.  For avoidance of doubt, a phase
II/III clinical trial shall be considered a PHASE II CLINICAL TRIAL unless
otherwise agreed between the parties.
 
1.19.           “PHASE III CLINICAL TRIAL” shall mean expanded controlled and
uncontrolled human clinical trials, performed after preliminary evidence
suggesting effectiveness of has been obtained, and is intended to gather the
additional information about effectiveness and safety that is needed to evaluate
the overall benefit-risk relationship of the drug and to provide an adequate
basis for physician labeling, as required in 21 C.F.R. §312.21(c) or its foreign
equivalent.
 
1.20.           “PLAN” is defined in Article 6.1.
 

 
Page 5 of 28

--------------------------------------------------------------------------------

 



1.21.           "REASONABLE COMMERCIAL EFFORTS" shall mean reasonable efforts
and diligence to be in accordance with efforts and resources LICENSEE would use
for a product candidate owned by it or to which it has rights which is of
similar market potential as the applicable LICENSED TECHNOLOGY taking into
account the competitiveness of the market place, the proprietary position of the
LICENSED TECHNOLOGY, the relative potential safety and efficacy of the LICENSED
TECHNOLOGY, the cost of goods and availability of capacity to manufacture and
supply the LICENSED TECHNOLOGY at commercial scale, the profitability of the
applicable LICENSED TECHNOLOGY and other relevant factors including, without
limitation, technical, legal, scientific or medical factors..
 
1.22.           “SUBLICENSE INCOME” shall mean consideration in any form
received by LICENSEE or an AFFILIATE in connection with a grant to any third
party or parties of a sublicense or other right, license, privilege or
immunity to make, have made, use, sell, have sold, distribute, import or export
LICENSED TECHNOLOGIES, but excluding EARNED ROYALTIES on NET SALES of LICENSED
TECHNOLOGY.  SUBLICENSE INCOME shall include without limitation any license
signing fee, license maintenance fee, milestone payments, unearned portion of
any minimum royalty payment received by LICENSEE, equity, distribution or joint
marketing fee, funding specifically designated for research and development in
excess of LICENSEE’s cost of performing such research and development, and any
consideration received for an equity interest in, extension of credit to or
other investment in LICENSEE to the extent such consideration exceeds the fair
market value of the equity or other interest received as determined by agreement
of the parties or by an independent appraiser mutually agreeable to the parties.
Notwithstanding the foregoing, SUBLICENSE INCOME shall not include the
following: (i) payments received for the license or sublicense of any
intellectual property other than LICENSED PATENT RIGHTS; (ii) payments received
in reimbursement for patent expenses, or (iii) payments received in
reimbursement for reasonable marketing expenses. SUBLICENSE INCOME shall not be
reduced, off-set or otherwise allocated as a result of including rights in
addition to those licensed hereunder in connection with any such grant.
 
1.23.           “SUBLICENSEE” shall mean any third party sublicensed by LICENSEE
or otherwise granted any other right, license, privilege or immunity to make,
have made, use, sell, have sold, import or export any LICENSED TECHNOLOGY.
 
1.24.           “TERM” is defined in Article 2.4.
 
ARTICLE 2                      LICENSE GRANT AND TERM
 
2.1.           Subject to all the terms and conditions of this Agreement,
MOFFITT hereby grants to LICENSEE an exclusive license under the LICENSED PATENT
RIGHTS, with the right to grant sublicenses in multiple tiers, to make, have
made, use, sell, have sold, import or export LICENSED TECHNOLOGIES within the
FIELD in the LICENSED TERRITORY (the "LICENSE") provided this Agreement is in
effect and LICENSEE is not in breach of its obligations hereunder.
 

 
Page 6 of 28

--------------------------------------------------------------------------------

 



2.2.           To the extent that any invention included within the LICENSED
PATENT RIGHTS has been funded in whole or in part by the United States
government, the United States government retains certain rights in such
invention including but not limited to 35 U.S.C. §200-212 and all regulations
promulgated thereunder, as amended, and any successor statutes and regulations
(collectively the “Federal Patent Policy”).  As a condition of the LICENSE
granted hereby, LICENSEE acknowledges and shall comply with all aspects of the
Federal Patent Policy applicable to the LICENSED TECHNOLOGIES, including the
obligation that LICENSED TECHNOLOGIES used or sold in the United States be
manufactured substantially in the United States.  Nothing contained in this
Agreement obligates or shall obligate MOFFITT to take any action that would
conflict in any respect with its past, current or future obligations to the
United States Government under the Federal Patent Policy with respect to the
LICENSED PATENT RIGHTS.
 
2.3.           Notwithstanding anything contained herein to the contrary, the
LICENSE is expressly made subject to MOFFITT’s reservation of the right for
MOFFITT, USF, and ALL other non-profit academic and research institutions to
make, use and practice the LICENSED PATENT RIGHTS for internal and external
collaborative not-for-profit purposes including teaching, research, continuing
research, development, and testing and all other non-commercial purposes,
provided that such purposes do not directly benefit any for-profit
entity.  Nothing in this Agreement shall be construed to grant by implication,
estoppel or otherwise any licenses under patents of MOFFITT or USF other than
the LICENSED PATENT RIGHTS.  MOFFITT shall not, without LICENSEE’S prior written
consent, grant any rights or licenses to any intellectual property or technology
to any third party, or transfer any data or know-how to any third party, or
otherwise assist any third party in any manner that would conflict with
MOFFITT’S obligations under this Agreement.
 
2.4.           Unless terminated earlier as provided in Article 12, the term of
the LICENSE (“the TERM”) shall commence on the EFFECTIVE DATE and shall
automatically expire on the earlier of: (a) the date on which the last of the
claims of the patents described in the LICENSED PATENT RIGHTS expires, lapses or
is declared to be invalid by a final, non-appealable decision of a court of
competent jurisdiction through no fault or cause of LICENSEE; or (b) twenty (20)
years after the EFFECTIVE DATE.
 
2.5.           Except as expressly provided in this Agreement, under no
circumstances shall LICENSEE, as a result of this Agreement, obtain any interest
in or any other right to any technology, know-how, patents, patent applications,
materials or other intellectual or proprietary property of MOFFITT.
 



 
Page 7 of 28

--------------------------------------------------------------------------------

 



ARTICLE 3                      SUBLICENSES
 
3.1.           LICENSEE shall have the right to grant sublicenses to
SUBLICENSEES under this Agreement, provided that (a) LICENSEE shall provide
MOFFITT with a final, un-redacted copy of such sublicense agreement thirty (30)
days prior to the execution of the sublicense agreement, and a copy of each full
executed sublicense agreement within thirty (30) days of the final execution of
such sublicense agreement and (b)any sublicense granted by LICENSEE shall comply
with and be consistent with all the terms and conditions of this Agreement.  Any
agreement between the LICENSEE and any SUBLICENSEE shall be subject to and
subordinate to this Agreement and expressly provide that the provisions of this
Agreement shall be directly enforceable against such SUBLICENSEE by
MOFFITT.  Notwithstanding the foregoing, LICENSEE shall be entitled to determine
the commercial terms of any such sublicense.  For the avoidance of doubt,
LICENSEE shall also include provisions in all sublicenses to provide that, in
the event that SUBLICENSEE challenges, directly or indirectly urging of a third
party on behalf of the SUBLICENSEE, whether as a claim, a cross-claim,
counterclaim, or defense, the validity or enforceability of any of the LICENSED
TECHNOLOGIES before any court, arbitrator, or other tribunal or administrative
agency in any jurisdiction, then MOFFITT may terminate the SUBLICENSE within
thirty (30) days. LICENSEE shall remain responsible for its obligations
hereunder and for the performance of its SUBLICENSEE (including without
limitation, making all payments due to MOFFITT by reason of any NET SALES of
LICENSED TECHNOLOGIES), and LICENSEE shall ensure its SUBLICENSEE complies with
all relevant provisions of this Agreement.
 
3.2.           LICENSEE shall pay royalties to MOFFITT on NET SALES of LICENSED
TECHNOLOGIES by its SUBLICENSEES based on the same royalty rate as apply to NET
SALES by LICENSEE and its AFFILIATES.   For the avoidance of doubt, LICENSEE
shall be entitled to conduct or to perform research, development, manufacturing,
marketing and/or distribution activities on a contract basis in respect of the
LICENSED TECHNOLOGIES by means of any third party, and no payments shall be due
to MOFFITT from LICENSEE as a consequence of such activities.
 
3.3.            LICENSEE agrees that it has sole responsibility to:
 
(a)           provide MOFFITT with a copy of any amendments to sublicenses
granted by LICENSEE under this Agreement and to notify MOFFITT of termination of
any sublicense; and
 
(b)           deliver copies of all reports provided to LICENSEE by
SUBLICENSEES, to the extent such reports relate to obligations of LICENSEE and
SUBLICENSEES under this Agreement.
 
In addition, LICENSEE shall pay to MOFFITT [* * *] of any SUBLICENSE
INCOME.  Payment of SUBLICENSE INCOME shall be made within sixty (60) days of
LICENSEE’S receipt of the SUBLICENSE INCOME.  Notwithstanding any provision
herein to the contrary, upon SUBLICENSEE reaching a milestone event described in
Article 4.4, LICENSEE shall pay MOFFITT the greater of (1) the milestone payment
described in Article 4.4 or (2) [* * *] of the SUBLICENSE INCOME pertaining to
the reaching of the same milestone event.
 

 
Page 8 of 28

--------------------------------------------------------------------------------

 



 


 
ARTICLE 4                      LICENSE ISSUE FEE; LICENSE MAINTENANCE FEE;
MILESTONE PAYMENTS
 
4.1.           LICENSEE shall pay to MOFFITT a non-refundable license issue fee
of [* * *] payable within thirty (30) days of the EFFECTIVE DATE.
 
4.2.           LICENSEE shall pay to MOFFITT a non-refundable fee upon PATENT
ISSUANCE of [* * *] payable in cash within thirty (30) days of PATENT ISSUANCE.
 
4.3.           During the TERM of this Agreement, LICENSEE agrees to pay to
MOFFITT an annual license maintenance fee (“LMF”) of [* * *] commencing on the
first anniversary of the EFFECTIVE DATE and every anniversary thereafter until
PATENT ISSUANCE.  Once PATENT ISSUANCE occurs, LICENSEE agrees to pay to MOFFITT
an annual license maintenance fee (“LMF”) according to the following schedule,
commencing on the first anniversary of the PATENT ISSUANCE and every anniversary
thereafter until LICENSEE starts to pay Minimum Royalty Payments under Article
5.3.  The LMF payable in years in which milestone payments as described in
Article 4.4 are paid shall be fully creditable against such milestone payments.
 
Anniversaries after PATENT ISSUANCE    LMF
1-3[* * *]
4 and beyond     [* * *]




4.4.           LICENSEE shall pay the following milestone royalties to MOFFITT
for the first LICENSED TECHNOLOGY developed by LICENSEE:
 
(a)           a non-refundable milestone payment of [* * *] when LICENSEE
initiates its first PHASE I CLINICAL TRIAL.
 
(b)           a non-refundable milestone payment of [* * *] when LICENSEE
initiates its first PHASE II CLINICAL TRIAL.
 
(c)           a non-refundable milestone payment of [* * *] when LICENSEE
initiates its first PHASE III CLINICAL TRIAL.
 
(d)           a non-refundable milestone payment of [* * *] upon the first NDA
approval of a LICENSED TECHNOLOGY by the FDA;
 

 
Page 9 of 28

--------------------------------------------------------------------------------

 



4.5.           For avoidance of doubt, initiation of clinical trials in Article
4.4 occurs upon the dosing of the first patient in the applicable clinical
trial.  Neither the license issue fee set forth in Article 4.1 nor the LMF of
Article 4.3 nor the milestone fee set forth in Article 4.4 shall be credited
against EARNED ROYALTIES payable under Article 5. LICENSEE shall be entitled to
subcontract any or all of its tasks hereunder. MOFFITT hereby acknowledge that
LICENSEE has not guaranteed that the performance of the PHASE I CLINICAL TRIALS,
PHASE II CLINICAL TRIALS or PHASE III CLINICAL TRIALS will be successful or
achieve any specific results or that any regulatory approvals shall be granted
with respect to the LICENSED TECHNOLOGIES.
 
ARTICLE 5                      EARNED ROYALTIES; MINIMUM ROYALTY PAYMENTS
 
5.1.           During the TERM of this Agreement, as partial consideration for
the LICENSE, LICENSEE shall pay to MOFFITT an earned royalty of [* * *] on
worldwide cumulative NET SALES of LICENSED TECHNOLOGY by LICENSEE or its
SUBLICENSEES or AFFILIATES (“EARNED ROYALTIES”).
 
5.2.             LICENSEE shall pay all EARNED ROYALTIES accruing to MOFFITT
within thirty (30) days from the end of each calendar quarter (March 31, June
30, September 30 and December 31), beginning in the first calendar quarter in
which NET SALES occur.
 
5.3.           During the term of this Agreement, LICENSEE agrees to pay MOFFITT
annual Minimum Royalty Payments (“MRP”) of [* * *] commencing on the first
anniversary of the EFFECTIVE DATE to occur at least six (6) months after the
date of the FIRST SALE and until PATENT ISSUANCE.  Once PATENT ISSUANCE has
occurred, LICENSEE agrees to pay MOFFITT the MRP according to the following
schedule:
 
   Years after PATENT ISSUANCE MRP
1-3[* * *]
4 and beyond[* * *]


LICENSEE shall continue to pay the MRP until the end of the TERM.  MOFFITT shall
fully credit each MRP made against any EARNED ROYALTIES payable by LICENSEE in
the same year.


5.4.           All EARNED ROYALTIES and other payments due under this Agreement
shall be paid to MOFFITT in United States Dollars.  In the event that conversion
from foreign currency is required in calculating a payment under this Agreement,
the exchange rate used shall be the Interbank rate quoted by Citibank (or
successor) at the end of the last business day of the quarter in which the
royalty was earned.  If overdue, the royalties and any other payments due under
this Agreement shall bear interest until payment at a per annum rate two percent
(2%) above the prime rate in effect at Citibank (or successor) as of the payment
due date and MOFFITT shall be entitled to recover reasonable attorneys’ fees and
costs related to the administration or enforcement of this Agreement, including
collection of royalties or other payments, following such failure to pay.  The
payment of such interest shall not foreclose MOFFITT from exercising any other
right it may have as a consequence of the failure of LICENSEE to make any
payment when due.
 

 
Page 10 of 28

--------------------------------------------------------------------------------

 



 
5.5.           In the event that a patent included within LICENSED PATENT RIGHTS
expires or lapses, or if all of its claims are declared invalid by a
non-appealable decision of a court of competent jurisdiction, LICENSEE shall
have no further obligation to pay EARNED ROYALTIES and MRP for LICENSED
TECHNOLOGY covered by the invalidated patent claim(s). .  This Agreement shall
remain in effect as to any other LICENSED TECHNOLOGY covered by any remaining
LICENSED PATENT or remaining claims under the LICENSED TECHNOLOGIES.
 
5.6.           In the event that LICENSEE is legally required to make royalty
payments on one or more third party patents in order to develop, make, have
made, use, sell, offer to sell, lease or import LICENSED TECHNOLOGIES, LICENSEE
may offset [* * *] of such third-party payments against any EARNED ROYALTIES
that are due to MOFFITT in the same CALENDAR QUARTER. In no event shall the
EARNED ROYALTIES under this Section when aggregated with any other offsets and
credits allowed under this AGREEMENT, be reduced by more than [* * *] in any
CALENDAR QUARTER.
 
5.7.           LICENSEE is responsible for any and all wire/bank fees associated
with all payments due to MOFFITT pursuant to this Agreement.
 
ARTICLE 6                      DUE DILIGENCE
 
6.1.           LICENSEE shall develop, commercialize, and market  the LICENSED
TECHNOLOGY and has designed a plan for such purpose that includes a description
of research and development, testing, government approval, manufacturing,
marketing and sale or lease of LICENSED TECHNOLOGY (“PLAN”).  A copy of the PLAN
is attached to this Agreement as Appendix B and incorporated herein by
reference.
 
6.2.           LICENSEE shall use REASONABLE COMMERCIAL EFFORTS to implement the
PLAN and to obtain regulatory approval for the LICENSED TECHNOLOGY, beginning
such implementation within ninety (90) days after the EFFECTIVE DATE of this
Agreement, and thereafter use REASONABLE COMMERCIAL EFFORTS to commercialize and
develop markets for the LICENSED TECHNOLOGY.  For the avoidance of doubt,
nothing contained in this Agreement shall be construed as a warranty by LICENSEE
that any development or any commercialization to be carried out by it in
connection with this Agreement will actually achieve its aims or any other
results and LICENSEE makes no warranties whatsoever as to any results to be
achieved in consequence of the carrying out of any such development.
Furthermore, LICENSEE makes no representation to the effect that the
commercialization of the LICENSED TECHNOLOGIES, or any part thereof, will
succeed, or that it shall be able to sell LICENSED TECHNOLOGIES in any quantity.
 

 
Page 11 of 28

--------------------------------------------------------------------------------

 



6.3.           Within thirty (30) days of each anniversary of the EFFECTIVE DATE
of this Agreement, LICENSEE shall provide a written summary report to MOFFITT,
indicating LICENSEE's progress and problems to date in performance under the
PLAN. Such report shall include a summary description of each research study
performed using LICENSED TECHNOLOGY (.  Such report shall further include a
short summary of all filings with government agencies pertaining to the LICENSED
TECHNOLOGY.  Such report shall further include a short summary of the marketing
strategy for promoting the LICENSED TECHNOLOGY to the public, if any.  Within
thirty (30) days of each anniversary of the EFFECTIVE DATE of this Agreement,
LICENSEE shall provide MOFFITT with an updated copy of the PLAN that includes a
forecast and schedule of major events required to obtain regulatory approval for
and market the LICENSED TECHNOLOGY.    From time to time while this Agreement is
in effect, LICENSEE shall furnish MOFFITT with reasonable requested information
pertaining to the development, marketing, and commercialization of the LICENSED
TECHNOLOGY.
 


ARTICLE 7                      CONFIDENTIALITY AND PUBLICITY
 
7.1.           Subject to the parties’ rights and obligations pursuant to this
Agreement, MOFFITT and LICENSEE agree that during the term of this Agreement and
for five (5) years thereafter, each of them:
 
(a)           will keep confidential and will cause their AFFILIATES and, in the
case of LICENSEE, its SUBLICENSEES, to keep confidential, CONFIDENTIAL
INFORMATION disclosed to it by the other party, by taking whatever action the
party receiving the CONFIDENTIAL INFORMATION would take to preserve the
confidentiality of its own CONFIDENTIAL INFORMATION, which in no event shall be
less than reasonable care; and
 
(b)           will only disclose that part of the other’s CONFIDENTIAL
INFORMATION to its officers, employees or agents that is necessary for those
officers, employees or agents who need to know to carry out its responsibilities
under this Agreement; and
 
(c)           will not use the other party’s CONFIDENTIAL INFORMATION other than
as expressly set forth in this Agreement or disclose the other’s CONFIDENTIAL
INFORMATION to any third parties under any circumstance without advance written
permission from the other party; and
 
(d)           will, within sixty (60) days of termination of this Agreement,
return all the CONFIDENTIAL INFORMATION disclosed to it by the other party
pursuant to this Agreement except for one copy which may be retained by the
recipient for monitoring compliance with this Article 7.
 
7.2.           The obligations of confidentiality described above shall not
pertain to that part of the CONFIDENTIAL INFORMATION that as established by
written records:
 

 
Page 12 of 28

--------------------------------------------------------------------------------

 



(a)           is already in the recipient’s possession prior to receipt from the
disclosing party; or
 
(b)           is  in the public domain by use and/or publication at the time of
receipt from the disclosing party, or enters into the public domain through no
improper act of the receiving party; or
 
(c)           is developed independently by the receiving party without
reference to the information of the disclosing party; or
 
(d)           is properly obtained by receiving party from a third party with a
valid legal right to disclose such information and such third party is not under
a confidentiality obligation to such information to the disclosing party; or
 
(e)           is required to be disclosed by law in the opinion of recipient’s
attorney, but only after the disclosing party is given prompt written notice and
an opportunity to seek a protective order.
 
7.3.           Except as required by law, neither party may disclose the
financial terms of this Agreement without the prior written consent of the other
party, except that MOFFITT may share such terms with USF, and LICENSEE can share
such terms with its potential investors and collaborators.  MOFFITT may share
LICENSEE’S CONFIDENTIAL INFORMATION with its investigators and USF, provided
that MOFFITT is responsible for the compliance with the confidentiality terms
hereunder of such investigators and USF.
 
ARTICLE 8                               REPORTS, RECORDS AND INSPECTIONS
 
8.1.           LICENSEE shall, within thirty (30) days after the calendar
quarter in which NET SALES first occur, and within thirty (30) days after the
end of each calendar quarter (March 31, June 30, September 30 and December 31)
thereafter, provide MOFFITT with a written report, substantially similar to the
Moffitt Cancer Center Royalty Report format in Appendix C, detailing the NET
SALES and uses, if any, made by LICENSEE, its SUBLICENSEES and AFFILIATES of
LICENSED TECHNOLOGY during the preceding calendar quarter and calculating the
payments due pursuant to Article 5.  NET SALES of LICENSED TECHNOLOGY shall be
deemed to have occurred on the receipt of payments for such LICENSED
TECHNOLOGY.  Each such report shall be signed by an officer of LICENSEE (or the
officer's designee), and must include:
 
(a)           the number of LICENSED TECHNOLOGY manufactured, sold, leased or
otherwise transferred or disposed of by LICENSEE, SUBLICENSEES and AFFILIATES;
 
(b)           a calculation of NET SALES for the applicable reporting period in
each country, including the gross invoice prices charged for the LICENSED
TECHNOLOGY and any permitted deductions made pursuant to Article 1.16;
 
(c)           a calculation of total royalties or other payment due, including
any exchange rates used for conversion; and
 

 
Page 13 of 28

--------------------------------------------------------------------------------

 



 
(d)           names and addresses of all SUBLICENSEES and the type and amount of
any SUBLICENSE INCOME received from each SUBLICENSEE.
 
8.2.           LICENSEE and its SUBLICENSEES shall keep and maintain complete
and accurate books and records containing an accurate accounting of all data in
sufficient detail to enable verification of EARNED ROYALTIES and other payments
under this Agreement, provided that in any event such records shall not be
required to be any more detailed than those which LICENSEE or SUBLICENSEES,
respectively, generally maintain in their ordinary course of business.  LICENSEE
and SUBLICENSEES shall preserve such books and records for three (3) years after
the calendar year to which they pertain.  Such books and records (including but
not limited to invoice registers, original invoices, sales analysis reports,
accounting general ledgers, sublicense agreements, distributor agreements, price
lists, catalogs, chart of accounts, cash receipt journal, transfer pricing
records, royalty reports, marketing materials, audited financial statements,
income tax returns, produce line income statements, sales tax returns,
manufacturing records, shipping records, and inventory records) to the extent
they relate directly to the verification of the amounts payable to MOFFITT shall
be open to inspection by MOFFITT and an independent certified public accountant
selected by MOFFITT, at MOFFITT’s expense, during normal business hours upon ten
(10) days' prior written notice, for the purpose of verifying the accuracy of
the reports and computations rendered by LICENSEE.  MOFFITT and the independent
certified public accountant shall have the right to interview LICENSEE or
SUBLICENSEES’ staff in furtherance of verifying any payments owed to
MOFFITT.   Such accountant shall not disclose to MOFFITT any information other
than information relating to the accuracy of reports and payments delivered
under this Agreement.   In the event LICENSEE underpaid the amounts due to
MOFFITT with respect to the audited period by more than five percent (5%), and
if either (i) the accountant selected by MOFFITT was approved by LICENSEE in
advance of such audit  or (ii) such underpayment is proven to the satisfaction
of a mutually agreed external auditor, then LICENSEE shall pay the reasonable
cost of such examination, together with the deficiency not previously paid, and
accrued interest on the underpayment at the lesser of the maximum rate allowed
by law or 1.5% per month, all within sixty (60) days of receiving notice thereof
from MOFFITT. MOFFITT may exercise its rights under this Section 8.2 only once
every year and only with reasonable prior notice to LICENSEE, and subject to
prior coordination. Any such audit shall be made during LICENSEE’S normal
business hours and shall not unreasonably interfere with the business of
LICENSEE and shall be completed within a reasonable time
 
8.3.           MOFFITT acknowledges that LICENSEE is currently a publicly traded
company. MOFFITT may access information regarding LICENSEE’s financial condition
for each fiscal year through publicly filed documents with the U.S. Securities
and Exchange Commission.
 



 
Page 14 of 28

--------------------------------------------------------------------------------

 



ARTICLE 9                      INTELLECTUAL PROPERTY; PATENT PROTECTION
 


9.1.           LICENSEE shall be the sole owner of (a) all information relating
to the PHASE I CLINICAL TRIAL(S), the PHASE II CLINICAL TRIAL(S) and the PHASE
III CLINICAL TRIAL(S), as well as all inventions or results generated thereunder
or deriving therefrom, including all regulatory filings and approvals in the
FIELD and trademarks that may be generated hereunder, and (b) all information
and inventions relating to LICENSED TECHNOLOGIES or LICENSED PATENT RIGHTS
created, generated, made, conceived, developed, or reduced to practice by or for
LICENSEE (the “LICENSEE IP”).
 
9.2.           Except as otherwise set forth in this Agreement, LICENSEE and
MOFFITT shall retain their respective unrestricted rights to make, have made,
use and sell all such data, information, discoveries or inventions that are or
may be owned by them, provided however that MOFFITT shall not be entitled to
grant any rights thereto that conflict with the rights granted by MOFFITT to
LICENSEE hereunder, including LICENSED PATENT RIGHTS in the FIELD, without prior
written approval by LICENSEE.
 
9.3.           Each Party hereto undertakes to sign, execute and deliver all
documents and papers that may be required, and perform such other acts as may be
reasonably required in the circumstances, in order to ensure the division of the
intellectual property rights between the Parties in accordance with the terms of
this Section 9, as well as the filing of any and all patents arising hereunder
and the registration of the LICENSED PATENT RIGHTS granted hereunder.
 
9.4.           LICENSEE shall be responsible for all past, present, and future
costs of preparing, filing, prosecuting and maintaining of all patent
applications and patents contained in the LICENSED PATENT RIGHTS to the extent
within the FIELD AND LICENSED TERRITORY.  Any and all such patent applications
and patents, shall remain the property of MOFFITT and/or USF. For the avoidance
of doubt, prosecution shall include re-examinations, reissues, interferences,
inter-partes review, post-grant review, oppositions and the like.
 
9.5.           LICENSEE shall pay for filing, prosecuting and maintaining the
patent applications and patents contained in the LICENSED PATENT RIGHTS to the
extent within the FIELD at least in the United States, Europe and Japan and also
in other countries selected by MOFFITT and agreed to by LICENSEE. If LICENSEE
does not agree to pay the expenses of filing, prosecuting or maintaining a
patent application or patent in any such other countries, then upon sixty (60)
days prior written notice, MOFFITT may file, prosecute and maintain such patent
application or patent in such other countries at its own expense and LICENSEE's
rights and obligations under this Agreement shall terminate automatically with
respect to such patent application or issued patent.
 

 
Page 15 of 28

--------------------------------------------------------------------------------

 



9.6.           The costs mentioned in Articles 9.2 and 9.3 shall include, but
are not limited to, any taxes, annuities, working fees, maintenance fees,
renewal and extension charges. Payment of such costs shall be made, at MOFFITT’s
option, either directly to patent counsel or by reimbursement to MOFFITT.  In
either case, LICENSEE shall make payment directly to the appropriate party
within sixty (60) days of receiving its invoice.  If LICENSEE fails to make
payment to MOFFITT or patent counsel, as appropriate,of any undisputed charges
within the thirty day period, LICENSEE shall be charged a five percent (5%)
surcharge on the invoiced amount per month or fraction thereof or such higher
amount as may be charged by patent counsel.  Failure of LICENSEE to pay the
surcharge shall be grounds for termination by MOFFITT under Article 12.1(b).
Nothing contained herein shall be deemed to be a warranty by either of the
parties that they can or will be able to obtain patents on patent applications
or that any such patents will afford adequate or commercially worthwhile
protection.
 
9.7.           MOFFITT shall have the right to file, prosecute and maintain the
patent applications and patents contained in the LICENSED PATENT RIGHTS using
counsel of its choice. MOFFITT, however, agrees to delegate to LICENSEE the
responsibility to direct the filing, prosecution and maintenance of such patent
applications and patents using independent patent counsel selected by LICENSEE
and reasonably agreed to by MOFFITT.  Said independent patent counsel shall
represent both LICENSEE and MOFFITT.  LICENSEE shall have such responsibility to
direct the filing, prosecution and maintenance of such patent applications and
patents, unless and until MOFFITT, in its sole discretion, determines that
MOFFITT desires to assume such responsibility using counsel of its choice.
 
9.8.           With respect to any patent applications and patents contained in
the LICENSED PATENT RIGHTS, the party responsible for directing prosecution (the
“Prosecuting Party”) and patent counsel shall (a) consult with the other party
(the “Non-prosecuting Party”) and keep the Non-prosecuting Party fully informed
of the progress of the preparation, filing, prosecution and maintenance of such
patent applications and patents, (b) consult with the Non-prosecuting Party and
keep the Non-prosecuting Party fully informed about  patent strategy with
respect to such patent applications and patents, (c) provide to the
Non-prosecuting Party advance copies of documents relevant to preparation,
filing, prosecution and maintenance of such patent applications and patents
sufficiently in advance of filing to allow the Non-prosecuting Party a
reasonable opportunity to review and comment on such documents, (d) consider and
implement all the Non-prosecuting Party’s reasonable comments on such patent
filings, and (e) provide the Non-prosecuting Party with final copies of such
documents.  LICENSEE agrees to use commercially reasonable efforts to obtain
broad and strong patent protection in the best interest of MOFFITT and
LICENSEE.  The Prosecuting Party will not finally abandon any patent
application, or make decisions that would have a material impact on the nature
or scope of any claims without the Non-prosecuting Party’s prior written
consent.
 
9.9.           LICENSEE shall apply, and shall require SUBLICENSEES to apply,
the patent marking notices required by the law of any country where such
LICENSED TECHNOLOGY are made, sold, used or shipped, including, but not limited
to, the applicable patent laws of that country.
 

 
Page 16 of 28

--------------------------------------------------------------------------------

 



ARTICLE 10                                 INFRINGEMENT AND LITIGATION
 
10.1.           Each party shall promptly notify the other in writing in the
event that (a) it obtains knowledge of activity by third parties infringing or
otherwise violating the intellectual property rights in the LICENSED PATENT
RIGHTS, or (b) it is sued or threatened with an infringement suit, in any
country in the LICENSED TERRITORY as a result of activities that concern the
LICENSED PATENT RIGHTS, and shall supply the other party with documentation of
the infringing activities that it possesses.
 
10.2.           During the TERM of this Agreement:
 
(a)           LICENSEE shall have the first right, but not the obligation, to
assert and defend rights in the LICENSED PATENT RIGHTS respecting infringement
or other violation of intellectual property rights in the LICENSED PATENT RIGHTS
by third parties in the FIELD and in the LICENSED TERRITORY using counsel of its
own selection.  This right includes bringing any legal action for infringement
and defending any counter claim of a third party respecting the LICENSED
TECHNOLOGIES such as a counter claim or declaratory judgment for invalidity,
non-infringement, or unenforceability.  If, in the reasonable opinion of
LICENSEE’s and MOFFITT’s respective counsel, MOFFITT is required to be a named
party to any such suit for standing purposes, LICENSEE may join MOFFITT as a
party; provided, however, that (i)  MOFFITT shall not be the first named party
in any such action, (ii) the pleadings and any public statements about the
action shall state that the action is being pursued by LICENSEE and that
LICENSEE has joined MOFFITT as a party; and (iii) LICENSEE shall keep MOFFITT
reasonably apprised of all developments in any such action.  LICENSEE may settle
such suits only with MOFFITT’s prior written consent.  LICENSEE shall bear the
expense of such legal actions where LICENSEE joins MOFFITT as a party, including
MOFFITT’s reasonable expenses.  Except for providing reasonable assistance, at
the request and expense of LICENSEE, MOFFITT shall have no obligation regarding
the legal actions described in Article 10.2 unless required to participate by
law.  However, MOFFITT shall have the right to participate in any such action
through its own counsel and at its own expense.  Any recovery shall first be
applied to LICENSEE’s out of pocket expenses and second shall be applied to
MOFFITT’s out of pocket expenses, including legal fees.  MOFFITT shall recover
ten percent (10%) of any excess recovery over those expenses.
 
(b)           In the event LICENSEE fails to initiate and pursue or participate
in the actions described in the preceding paragraph (a) within sixty (60) days
of LICENSEE first becoming aware of an infringement or other violation of
intellectual property rights in the LICENSED PATENT RIGHTS or (b) upon notice by
LICENSEE to MOFFITT that it does not intend to initiate, pursue or participate
in such action(s), whichever is earlier, MOFFITT shall have the right to
initiate or take over such legal action at its own expense and MOFFITT may use
the name of LICENSEE as a party in such action.  In such case, LICENSEE shall
provide reasonable assistance to MOFFITT if requested to do so.  MOFFITT may
settle such actions solely through its own counsel.  Any recovery shall be split
between MOFFITT and LICENSEE on a pro rata basis as determined by the relative
total out of pocket and legal expenses incurred by each party in pursuing the
legal action.
 

 
Page 17 of 28

--------------------------------------------------------------------------------

 



10.3.           In the event LICENSEE is permanently enjoined from exercising
its LICENSE under this Agreement pursuant to an infringement action brought by a
third party, or if both LICENSEE and MOFFITT elect not to undertake the defense
or settlement of a suit alleging infringement for a period of six (6) months
from notice of such suit, then either party shall have the right to terminate
this Agreement (and all obligations and rights therein) in the country where the
suit was filed with respect to the licensed patent following thirty (30) days’
written notice to the other party in accordance with the terms of Article 14.
 
ARTICLE 11                                 USE OF MOFFITT’S NAMES
 
LICENSEE shall not use the name “University of South Florida,” or “H. Lee
Moffitt Cancer Center and Research Center,” nor any variation or adaptation
thereof, nor any trademark, tradename or other designation owned by MOFFITT, nor
the names of any of its trustees, officers, faculty, students, employees or
agents, for any purpose without the prior written consent of the appropriate
party in each instance, except that LICENSEE may state that it has licensed from
MOFFITT one or more of the patents and/or applications within the LICENSED
PATENT RIGHTS, and/or  identify MOFFITT and disclose the terms of this Agreement
as otherwise required under applicable law.  Nothing herein shall prevent
MOFFITT from complying with public information requests as required under
Florida law or from including general information about the Agreement in
reports.
 
ARTICLE 12                                 TERMINATION
 
12.1.           MOFFITT shall have the right, at its option, upon thirty (30)
days prior written notice to LICENSEE (a) to terminate this Agreement or (b) to
convert all exclusive licenses granted herein to nonexclusive licenses, in
either case in the event LICENSEE:
 
(a)           fails to make any payment of undisputed amounts due and payable
pursuant to this Agreement unless LICENSEE shall make all such payments of
undisputed amounts (and all interest due on such payments under Article 5.4)
within the thirty (30) day period after receipt of written notice from MOFFITT;
or
 
(b)           commits a breach of any other provision of this Agreement which is
not cured (if capable of being cured) within the sixty (60) day period after
receipt of written notice thereof from MOFFITT, or upon mutual agreement of the
parties that such breach is not capable of being cured; or
 
(c)           challenges, directly or indirectly urging of a third party on
behalf of the LICENSEE, whether as a claim, a cross-claim, counterclaim, or
defense, the validity or enforceability of any of the LICENSED PATENT RIGHTS
before any court, arbitrator, or other tribunal or administrative agency in any
jurisdiction (“Conflicting Claim”); provided, however, that in the event that
LICENSEE has control, directly or indirectly, to a Conflicting Claim originally
brought or raised by a third party as a result of LICENSEE’s merger with or
acquisition of such third party, the foregoing termination right shall be
modified as follows: (A) as soon as reasonably practicable after the closing of
such merger or acquisition but no later than fourteen (14) days following
LICENSEE’s actual knowledge of the Conflicting Claim, LICENSEE shall notify
MOFFITT of the existence of the Conflicting Claim; (B) LICENSEE shall decide,
within forty five (45) days following the provision of such notice to MOFFITT,
whether to withdraw or otherwise terminate the Conflicting Claim; and (C) in the
event LICENSEE decides not to withdraw or terminate the Conflicting Claim,
MOFFITT may terminate this Agreement on thirty (30) days prior written notice..
 

 
Page 18 of 28

--------------------------------------------------------------------------------

 



12.2.           Notwithstanding any provision herein to the contrary, this
Agreement shall terminate automatically without any notice to LICENSEE in the
event LICENSEE shall cease to carry on its business or becomes INSOLVENT, or a
petition in bankruptcy is filed against LICENSEE and is consented to, acquiesced
in or remains undismissed for one hundred twenty (120) days, or LICENSEE makes a
general assignment for the benefit of creditors, or a receiver is appointed for
LICENSEE.
 
12.3.           LICENSEE shall have the right to terminate this Agreement upon
written notice to MOFFITT:
 
(a)           at any time on six (6) months’ notice to MOFFITT; or
 
(b)           in the event MOFFITT commits a material breach of any of the
provisions of this Agreement and such breach is not cured (if capable of being
cured) within the sixty (60) day period after receipt of written notice thereof
from LICENSEE, or upon receipt of such notice if such breach is not capable of
being cured.
 
12.4.           Upon termination of this Agreement, for any reason, all rights
and licenses granted to LICENSEE under the terms of this Agreement are
terminated.  Notwithstanding the foregoing, in the event this Agreement is
terminated for any reason, LICENSEE and its Affiliates shall have the right for
six (6) months following the date of termination to sell or otherwise dispose of
the stock of any LICENSED TECHNOLOGIES subject to this Agreement then on hand,
subject to the right of MOFFITT to receive payment thereon as provided in
Article 5 herein. Except as set forth above, upon such termination, LICENSEE
shall cease to manufacture or sell LICENSED TECHNOLOGY and cease to use LICENSED
INFORMATION.  Within sixty (60) days of the effective date of termination,
MOFFITT shall return to LICENSEE all materials owned by LICENSEE and all
CONFIDENTIAL INFORMATION of LICENSEE.  Within sixty (60) days of the effective
date of termination, LICENSEE shall return to MOFFITT:
 
(a)           All CONFIDENTIAL INFORMATION disclosed by MOFFITT;
 
(b)           the last report required under Article 6 or 8, if any; and
 
(c)           all payments incurred up to the effective date of termination.
 
12.5.           Upon termination of this Agreement, each sublicense granted by
LICENSEE hereunder and remaining in effect as of immediately prior to such
termination shall, effective as of such termination, automatically and with no
further action necessary by any person or entity, be converted into a direct
license granted by MOFFITT to the relevant SUBLICENSEE under the LICENSED PATENT
RIGHTS within the scope of such sublicense, on the same terms and conditions as
were applicable to LICENSEE hereunder as of immediately prior to such
termination (provided that no SUBLICENSEE shall be responsible for any
obligations of LICENSEE relating to time periods prior to such termination and
further provided that MOFFITT shall not be obligated to perform any obligations
of LICENSEE not consistent with those of the MOFFITT under this Agreement).
 

 
Page 19 of 28

--------------------------------------------------------------------------------

 



12.6.           Termination of this Agreement shall not affect any rights or
obligations accrued prior to the effective date of such termination and
specifically LICENSEE’s obligation to pay all earned and undisputed EARNED
ROYALTIES and other payments required by Articles 4 and 5.  The following
provisions shall survive any termination:  Article 7, Article 8.2, Article 11,
this Article 12.5, Article 12.8, Article 13, Article 15, Article 16.1, and
Article 17.
 
12.7.           The rights provided in this Article 12 shall be in addition and
without prejudice to any other rights and remedies under the law which the
parties may have with respect to any breach of the provisions of this Agreement.
 
12.8.           Waiver by either party of one or more defaults or breaches shall
not deprive such party of the right to terminate because of any subsequent
default or breach.
 
12.9.           Upon termination of this Agreement for any reason other than
breach by MOFFITT, LICENSEE shall grant MOFFITT an exclusive option to license
the benefit of all regulatory approvals of, or clinical trials or other studies
conducted on, and all filings made with regulatory agencies with respect to, the
LICENSED TECHNOLOGY.  In addition, at MOFFITT’s request, LICENSEE shall grant
MOFFITT an exclusive option to license all records required by regulatory
authorities to be maintained with respect to the sale, storage, handling,
shipping and use of the LICENSED TECHNOLOGY, all reimbursement approval files,
all documents, data and information related to clinical trials and other studies
of LICENSED TECHNOLOGY, any other data, techniques, know-how and other
information developed or generated that relate to the LICENSED TECHNOLOGIES or
LICENSED TECHNOLOGY, and all copies and facsimiles of such materials, documents,
information and files. MOFFITT may exercise the option herein by giving LICENSEE
written notice at any time during the period starting on the termination date
and ending six (6) months thereafter (“Option Term”).  Upon exercise of the
options, the parties shall negotiate in good faith for the license containing
commercially reasonable terms including a royalty on net sales and percentage of
third party payment.  The Option Term may be extended in writing signed by the
authorized representatives of the parties.
 


ARTICLE 13                                 INDEMNIFICATION; INSURANCE; NO
WARRANTIES
 
13.1.           LICENSEE shall defend, indemnify and hold harmless MOFFITT and
its AFFILIATES, and both of their trustees, directors, officers, employees, and
agents and their respective successors, heirs and assigns against any and all
liabilities, claims, demands, damages, judgments, losses and expenses of any
nature, including without limitation legal expenses and attorneys' fees (a
“CLAIM”), to the extent relating to (i) gross negligence or willful misconduct
of LICENSEE in performance of this Agreement, or (ii) a breach by LICENSEE of
its obligations, representations and warranties hereunder, or (iii) any
activities conducted by or for LICENSEE under this Agreement as part of the
PHASE I CLINICAL TRIAL (to the extent conducted by or for LICENSEE), PHASE II
CLINICAL TRIAL, PHASE III CLINICAL TRIAL or as part of the development,
manufacture, use, sale or other disposition of any LICENSED TECHNOLOGIES by
LICENSEE; provided, however that the LICENSEE shall not be responsible to
indemnify MOFFITT pursuant to this Article 13.1 to the extent any CLAIM arises
out of MOFFITT’s gross negligence or willful misconduct.
 

 
Page 20 of 28

--------------------------------------------------------------------------------

 



 
13.2.           As soon as reasonably possible after an indemnified party
becomes aware of any potential liability hereunder, such indemnified party shall
deliver written notice to the indemnifying party, stating the nature of the
potential liability; provided, however, that the failure to give such
notification shall not affect the indemnification provided hereunder except to
the extent that the indemnifying party shall have been actually prejudiced as a
result of such failure. The indemnifying party shall have the right to assume
the defense of any suit or claim related to the liability if it has assumed
responsibility for the suit or claim in writing; provided, however, if in the
reasonable judgment of the indemnified party, such suit or claim involves an
issue or matter which could have a materially adverse effect on the business,
operations or assets of the indemnified party, the indemnified party may waive
its rights to indemnity under this Agreement and control the defense or
settlement thereof, but in no event shall any such waiver be construed as a
waiver of any indemnification rights such indemnified party may have at law or
in equity. In the defense of any claim or litigation, the indemnifying party
shall not, except with the prior written consent of the other party, enter into
a settlement which does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such other party a complete release from all
liability in respect of such claim or litigation. If the indemnifying party
defends the suit or claim, the indemnified party may participate in (but not
control) the defense thereof at its sole cost and expense; provided, however,
that the indemnifying party shall pay the reasonable fees and costs of any
separate counsel to the extent such separate representation is due to a conflict
of interest between the parties. In the event of the commencement of any action
(including any governmental action) against either MOFFITT or LICENSEE resulting
from or relating in any way to this Agreement, then the party with knowledge of
the commencement of such action shall, within a reasonable time, notify the
other party of such.
 
13.3.           LICENSEE shall maintain, for the term of this Agreement and
thereafter, sufficient insurance to cover its obligations under this Agreement,
including clinical trial insurance, and under law as it customarily maintains
for similar activities in the regular course of its business.    With respect to
LICENSEE, subject to Section 13.5, such insurance shall:
 
(a)           list “MOFFITT their trustees, directors, officers, employees and
agents” as additional insureds under the policy;
 
(b)           provide that such policy is primary and not excess or contributory
with regard to other insurance MOFFITT may have;
 
(c)           be endorsed to include product liability coverage in amounts no
less than One Million Dollars ($1,000,000) per incident and Three Million
Dollars ($3,000,000) annual aggregate; and
 
(d)           be endorsed to include contractual liability coverage for
LICENSEE’s indemnification under Article 13.1; and
 
(e)           by virtue of the minimum amount of insurance coverage required
under Article 13.4(c), not be construed to create a limit of LICENSEE’s
liability with respect to its indemnification under Article 13.1.
 

 
Page 21 of 28

--------------------------------------------------------------------------------

 



13.4.           By signing this Agreement, LICENSEE certifies that its
requirements of Article 13.4 will be met on or before the earlier of (a) the
date of FIRST SALE of any LICENSED TECHNOLOGY or (b) the date any LICENSED
TECHNOLOGY is tested or used on humans, and will continue to be met
thereafter.  Upon MOFFITT’s request, LICENSEE shall furnish a Certificate of
Insurance and a copy of the current Insurance Policy to MOFFITT.  Such policy
shall require that thirty (30) days’ written notice to MOFFITT prior to any
cancellation of or material change to the policy.
 
           (a)           EXCEPT AS EXPRESSLY STATED HEREIN, MOFFITT MAKES NO
REPRESENTATIONS OR WARRANTIES THAT ANY CLAIMS OF THE LICENSED TECHNOLOGIES,
ISSUED OR PENDING, ARE VALID, OR THAT THE MANUFACTURE, USE, SALE OR OTHER
DISPOSAL OF THE LICENSED TECHNOLOGY DOES NOT OR WILL NOT INFRINGE ANY PATENT OR
OTHER RIGHTS NOT VESTED IN MOFFITT.
 
(b)EXCEPT AS EXPRESSLY STATED HEREIN, MOFFITT DISCLAIMS ALL WARRANTIES
WHATSOEVER WITH RESPECT TO THE LICENSED TECHNOLOGIES , EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.  LICENSEE SHALL MAKE NO STATEMENTS, REPRESENTATION OR
WARRANTIES WHATSOEVER TO ANY THIRD PARTIES WHICH ARE INCONSISTENT WITH SUCH
DISCLAIMER BY MOFFITT.  IN NO EVENT SHALL EITHER PARTY, ITS AFFILIATES, OR ANY
OF THEIR TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES, BE LIABLE FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES OF ANY KIND, INCLUDING
ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER
SUCH PARTY SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL
KNOW OF THE POSSIBILITY OF THE FOREGOING.  IN NO EVENT SHALL MOFFITT OR ITS
AFFILIATES, OR BOTH OF THEIR TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND
AFFILIATES, BE LIABLE FOR DAMAGES IN EXCESS OF AMOUNTS MOFFITT HAVE RECEIVED
FROM LICENSEE UNDER THIS LICENSE.




ARTICLE 14                                 REPRESENTATIONS AND WARRANTIES
 
 
14.1.           Each party hereto hereby represents that it is has the full
power and authority to enter into this Agreement and to convey the rights herein
conveyed.
 
 
14.2.           Each party represents each on behalf of itself, that entering
this Agreement and performance thereof shall not constitute a breach of any
agreement, contract, understanding and/or obligation, or any third party rights
including its documents of incorporation that it is currently bound by.
 
 
14.3.           Each party represents each on behalf of itself, that it shall
perform its obligations hereunder diligently, expeditiously and to the best of
its abilities.
 
 
14.4.           As of the Effective Date of this Agreement, MOFFITT represents
that:
 

 
Page 22 of 28

--------------------------------------------------------------------------------

 
 
(a)           All parts of LICENSED PATENT RIGHTS are owned by MOFFITT and/or
USF;
 
(b)           To its knowledge, except as set forth in Section 2.2, no third
party has any rights to the LICENSED PATENT RIGHTS that would conflict with the
rights granted to LICENSEE by MOFFITT hereunder; and.
 
(c)           As of the Effective Date, there are no actions, suits,
investigations, claims or proceedings pending or threatened in any way relating
to the LICENSED PATENT RIGHTS.
 


 
14.5.           Nothing contained in this Agreement is a warranty or
representation by either party that any efforts to be exerted by same in
connection with this Agreement will actually achieve their aims or succeed, and
neither party makes any warranties whatsoever as to any results to be achieved
in consequence of the carrying out of any such efforts or activities; and that
any patents will be issued with respect to any patent applications or that
patents obtained on any of the said patent applications are or will be valid or
will afford proper protection or that the LICENSED PATENT RIGHTS will be
commercially exploitable or of any other value.
 
ARTICLE 15                                 NOTICES, PAYMENTS
 
 
15.1.           Any payment, notice or other communication required by this
Agreement (a) shall be in writing, (b) may be delivered personally, sent via
electronic mail, or sent by reputable overnight courier with written
verification of receipt or by registered or certified first class United States
Mail, postage prepaid, return receipt requested, (c) shall be sent to the
following addresses or to such other address as such party shall designate by
written notice to the other party, and (d) shall be effective upon receipt:
 
FOR MOFFITT:FOR LICENSEE:
DirectorLion Biotechnologies, Inc.
Office of Technology Management 21900 Burbank Blvd, Third Floor
and CommercializationWoodland Hills, California 91367
12902 Magnolia Drive, MRC
TTO                                                                                     peter.ho@lionbio.com
Tampa, Florida 33612
Jarett.Rieger@moffitt.org
 
ARTICLE 16                                 LAWS, FORUM AND REGULATIONS
 
16.1.           This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Florida without
reference to conflict of laws principles or statutory rules of arbitration
included therein. Any dispute or proceeding under this Agreement shall be
subject to the exclusive jurisdiction and venue of the 13th Judicial Circuit in
and for Hillsborough County, Florida and the parties hereby consent to the
exclusive personal jurisdiction and venue of these courts.
 

 
Page 23 of 28

--------------------------------------------------------------------------------

 



 
16.2.           LICENSEE shall comply, and shall cause its SUBLICENSEES to
comply, with all foreign and United States federal, state, and local laws,
regulations, rules and orders applicable to the testing, production,
transportation, packaging, labeling, export, sale and use of the LICENSED
TECHNOLOGY.  In particular, LICENSEE shall be responsible for assuring
compliance with all United States export laws and regulations applicable to this
LICENSE and LICENSEE’s and its SUBLICENSEE’S activities under this Agreement.
 
ARTICLE 17                                 MISCELLANEOUS
 
17.1.           This Agreement shall be binding upon and inure to the benefit of
the parties and their respective legal representatives, successors and permitted
assigns.
 
17.2.           This Agreement constitutes the entire agreement of the parties
relating to the LICENSED TECHNOLOGIES, and all prior representations, agreements
and understandings, written or oral, are merged into it and are superseded by
this Agreement.
 
17.3.           The provisions of this Agreement shall be deemed separable.  If
any part of this Agreement is rendered void, invalid, or unenforceable, such
determination shall not affect the validity or enforceability of the remainder
of this Agreement unless the part or parts which are void, invalid or
unenforceable shall substantially impair the value of the entire Agreement as to
either party
 
17.4.           Article headings are inserted for convenience of reference only
and do not form a part of this Agreement.
 
17.5.           No person not a party to this Agreement, including any employee
of any party to this Agreement, shall have or acquire any rights by reason of
this Agreement.  Nothing contained in this Agreement shall be deemed to
constitute the parties partners with each other or any third party.
 
17.6.           This Agreement may not be amended or modified except by written
agreement executed by each of the parties.  This Agreement shall not be assigned
by LICENSEE without the prior written consent of MOFFIT, provided that LICENSEE
shall be entitled, at any time, to assign this Agreement to an AFFILIATE or to a
party which acquires all or substantially all of that party’s business related
to this Agreement, whether by merger, sale of assets or otherwise, provided that
LICENSEE shall guarantee performance of any and all financial liabilities
hereunder by such transferee..  Any attempted assignment in contravention of
this Article 17.6 shall be null and void ab initio and shall constitute a
material breach of this Agreement.
 
17.7.           LICENSEE, or any SUBLICENSEE or permitted assignee, will not
create, assume or permit to exist any lien, pledge, security interest or other
encumbrance on this Agreement or any sublicense.
 
17.8.           The failure of any party hereto to enforce at any time, or for
any period of time, any provision of this Agreement shall not be construed as a
waiver of either such provision or of the right of such party thereafter to
enforce each and every provision of this Agreement.
 

 
Page 24 of 28

--------------------------------------------------------------------------------

 



17.9.           LICENSEE acknowledges that it is subject to and agrees to abide
by the United States laws and regulations (including the Export Administration
Act of 1979 and Arms Export Contract Act) controlling the export of technical
data, computer software, laboratory prototypes, biological material, and other
commodities.  The transfer of such items may require a license from the
cognizant agency of the U.S. Government or written assurances by LICENSEE that
it shall not export such items to certain foreign countries without prior
approval of such agency.  MOFFITT neither represents that a license is or is not
required or that, if required, it shall be issued.
 
17.10.           The Parties agree that this Agreement may be executed and
delivered by facsimile, electronic mail, internet, or any other suitable
electronic means, and the Parties agree that signatures delivered by any of the
aforementioned means shall be deemed to be original, valid, and binding upon the
Parties.
 
 
IN WITNESS to their Agreement, the parties have caused this Agreement to be
executed by their duly authorized representatives.
 

   H. Lee Moffitt Cancer Center and Research Institute, Inc.      Lion
Biotechnologies, Inc.                By:
/s/
   By:
/s/ Manish Singh
   
Name: Dr. James J. Mulé
   
Name: Manish Singh, Ph.D.
   
Title: Associate Center Director, Translational Research
   
Title: Chief Executive Officer
 

            
 
 
 
Page 25 of 28

--------------------------------------------------------------------------------

 



Appendix A
 
LICENSED PATENT RIGHTS
 


 
·           Provisional Patent Application having the serial number 61/955,970
entitled “Compositions and Methods for Improving Tumor-Infiltrating Lymphocytes
for Adoptive Cell Therapy” filed 3/20/14, (14MA011PR).


 
·           Provisional Patent Application having the serial number 61/973,002
entitled “Compositions and Methods for Improving Tumor-Infiltrating Lymphocytes
for Adoptive Cell Therapy” filed 3/31/14, (14MA011PR2).


 

 
Page 26 of 28

--------------------------------------------------------------------------------

 

Appendix B
 
PLAN
 
The LICENSEE has an obligation to provide MOFFITT with a PLAN within six (6)
months from the EFFECTIVE DATE.  The PLAN should include developmental
milestones.
 



 
Page 27 of 28

--------------------------------------------------------------------------------

 



Appendix C
MOFFITT CANCER CENTER ROYALTY REPORT




Licensee: ____________________________________________________­­­­______
Agreement Number: ______________________
Period Covered:From:      /          /          Through:         /         /
Prepared By: _______________________________________________________
Approved By: ______________________________________________________
Report Currency:         __________________   
Product Line: __________________________


Country
 
Volume of Sales (Month 1)
 
Volume of Sales (Month 2)
Volume of Sales (Month 3)
Total Gross  Sales*
Less Deductions**
Net Sales
Royalty Rate
Royalty Amount
Conversion Rate
Total Royalty in US $
                                                                               
                                                   
TOTAL:
                   



If license covers several major product lines, please prepare a separate report
for each product line.  Then combine all product lines into a summary report.


* Gross sales represent amount invoiced or billed to a third party.
** On a separate page, please itemize all deductions and indicate the reasons
for such deductions. Permitted deductions are listed in the License Agreement.
Also note any unusual occurrences that affected royalty amounts during this
period.  To assist Moffitt’s forecasting, please comment on any significant
expected trends in sales volume.




The following royalty forecast is non-binding and for Moffitt’s internal
planning purposes only:


Next Quarter: __________ Q2: __________ Q3: __________ Q4: __________
 
 

 
Page 28 of 28

--------------------------------------------------------------------------------